 Case 7:19-cv-00076-O-BP Document 12 Filed 12/17/20                 Page 1 of 1 PageID 113


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

ERICK DANIELS,                                   '
TDCJ No. 01992750,                               '
                                                 '
                      Petitioner,                '
                                                 '
v.                                               '      Civil Action No. 7:19-cv-076-O-BP
                                                 '
BOBBY LUMPKIN, Director,                         '
Texas Department of Criminal Justice,            '
Correctional Institutions Division,              '
                                                 '
                      Respondent.                '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges

the validity of disciplinary action taken against him at the James V. Allred Unit of the Texas

Department of Criminal Justice in Iowa Park, Texas. See Petition, ECF No. 2 at 4.

       The United States Magistrate Judge entered his Findings, Conclusions, and

Recommendation in which he recommends that the petition be denied. See ECF No. 11. Petitioner

did not file objections. The District Court reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court.

       Accordingly, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 17th day of December, 2020.

                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE
